Citation Nr: 0517719	
Decision Date: 06/29/05    Archive Date: 07/07/05	

DOCKET NO.  03-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia.

2.  Entitlement to service connection for diabetes mellitus, 
to include as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July to October 1978, 
and from January to October 1991, a portion of which 
represented service in Operation(s) Desert Shield/ Desert 
Storm.  Moreover, the veteran had additional service as a 
member of the District of Columbia National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  

In a rating decision of February 2000, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder, specifically schizophrenia, because the claim was 
not well grounded.  Following submission of additional 
evidence, the RO readjudicated the claim pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  The February 
2000 decision was rendered after July 1999, and a request for 
readjudication was received within two years of the effective 
date of the VCAA; thus, readjudication on the merits, rather 
than on the basis of a new and material evidence analysis, is 
warranted.  See Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 
2096.

This case was previously before the Board in April 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been 
satisfied..

2.   An acquired psychiatric disorder is not shown to have 
been present in service, or for many years thereafter  

3.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of exposure to Agent Orange. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004)

2.  Diabetes mellitus, claimed on a direct basis, or as the 
residual of exposure to Agent Orange, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence that VA will attempt to 
obtain and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the case at hand, in correspondence of September 2001, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim of service 
connection for an acquired psychiatric disorder, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for the veteran to advise VA of or to submit any 
further evidence pertaining to his claim of service 
connection for that disability.  In subsequent correspondence 
of May 2004, the veteran was similarly advised regarding his 
claim of service connection for diabetes mellitus.  In 
addition, the veteran was provided a Statement of the Case, 
as well as a Supplemental Statement of the Case apprising him 
of various VA actions in his case.

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (Court's) recent holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), that VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  However, 
under the circumstances of this case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision on 
the issue of service connection for diabetes mellitus in 
April 2002 is not prejudicial to the veteran.  See Pelegrini, 
supra.

While the notice regarding the issue of service connection 
for diabetes mellitus was not given prior to the first AOJ 
adjudication of that claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated, and a Supplemental Statement of the Case was 
provided to the appellant.  The veteran was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  
Moreover, the veteran was given ample time to respond. 

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA 
inpatient and outpatient treatment records and examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issues on appeal, and 
"it is difficult to discern what additional guidance the VA 
could have provided to the veteran regarding what further 
evidence he could submit to substantiate his claims."  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has had sufficient notice of 
the type of information needed to support his claims, and of 
the evidence necessary to complete the application.  
Accordingly, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issues on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

On a February 1991 service examination, the veteran reported 
a history of a head injury at age 8.  Service medical records 
are negative for history, complaints or abnormal findings 
indicative of the presence of diabetes mellitus or an 
acquired psychiatric disorder, nor do they reveal treatment 
for a head injury.  The veteran specifically denied nervous 
problems and a head injury on a September 1991 service 
examination, the clinical examination was unremarkable for 
both conditions, and no pertinent diagnoses were noted.

A VA hospitalization report noted the veteran was 
hospitalized in November 1995 for complaints of depression.  
He noted he had been drinking unlimited quantities of 
alcohol.  He reported a history of hearing voices for one 
year after returning from Desert Storm, and that he served in 
combat.  Final diagnoses were alcohol abuse, organic 
affective disorder, psychosis not otherwise specified and 
history of polysubstance abuse.  

A treatment report from February 1998 revealed the veteran 
giving a history of hearing voices since childhood, and that 
crack made the voices worse.  He was noted to have been 
hospitalized in 1994 and 1995 for depression and back 
problems.  He stated that around 1994 his physical pain was 
so severe that he was not able to work or sleep, and was 
unable to concentrate, so he felt drinking alcohol would 
help.  He subsequently felt more depressed, suicidal and 
helpless.  According to the veteran, he then started using 
crack in an attempt to get some energy and relieve his 
depression.  He stated that he suffered a head injury when he 
was flung up against a desk, with bleeding and severe dazing.  
He further stated that in 1991 a bomb hit near his mess hall 
causing a head injury with loss of consciousness for five 
minutes and severe headaches days after.  The examiner noted 
that the veteran was unable to work due to a mood disorder 
with psychosis, related in part to head traumas and use of 
crack and alcohol.  The examiner also noted that there seemed 
to be an underlying schizophrenia with a history of auditory 
hallucinations of the command type and ideas of reference 
ever since he was a child.

A VA examination in June 1998 noted the veteran reporting of 
hearing voices since 1991 when he was stationed in Saudi 
Arabia.  It was noted the veteran first received psychiatric 
treatment in 1994.  The examiner noted the veteran fulfills 
the criteria for schizophrenia.  The examiner also noted that 
the veteran first received treatment in 1994, but gave a 
clear account of having these problems in 1991. 

VA outpatient treatment records covering the period from 
December 2001 to January 2002 show treatment during that time 
for various psychiatric problems, and other unrelated medical 
disabilities.  During the course of outpatient treatment in 
January 2002, it was noted that the veteran appeared to be 
functioning at his baseline, though he did describe certain 
auditory hallucinations and paranoid thoughts.  At the time 
of evaluation, the veteran was euthymic, though not suicidal.  
His speech was a bit pressured, but somewhat tangential.  
Treatment was with an adjustment in medication.

Received in August 2004 were VA inpatient and outpatient 
treatment records covering the period from November 1995 to 
August 2004, showing treatment during that time for various 
psychiatric problems, and for diabetes mellitus.  In an entry 
of May 1998, it was noted that the veteran was depressed over 
his housing situation.  Also noted was that the veteran had 
been asked to mention his diagnosis of diabetes to his 
physician, but had not done so.  The veteran reported 
significant depression in his life, characterized by suicidal 
thoughts, but never with any attempt.  The veteran 
additionally admitted to homicidal thoughts in the past, 
though, by his own admission, he had never "harmed anyone."  

During the course of outpatient treatment in July 2003, it 
was noted that the veteran had been hospitalized on four 
separate occasions for various "medical problems."  According 
to the veteran, his chronic medical problems, including 
diabetes, a back disorder, and asthma, interfered with his 
life.

A VA record of hospitalization dated in July 2004 was 
significant for a diagnosis of acute exacerbation of paranoid 
schizophrenia, with accompanying depression.


Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder (including schizophrenia), as 
well as for diabetes mellitus.  In pertinent part, it is 
argued that, while in service, the veteran suffered from an 
acquired psychiatric disorder.  Additionally argued is that 
the veteran's diabetes mellitus had its origin during his 
period of active military service, including as a result of 
exposure to Agent Orange.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus or a 
psychosis become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 
(2003).  

Psychiatric Disorder

In the present case, the veteran's service medical records 
reveal no complaints, treatment, or findings of an acquired 
psychiatric disorder.  On the September 1991 service 
examination, the veteran specifically denied nervous problems 
of any sort.  Moreover, there is no evidence that the veteran 
suffered any head injury during service.  The medical 
evidence of record notes the first treatment for a 
psychiatric disorder was during the course of treatment for 
alcohol and drug abuse in 1994.  Although the 1998 VA 
examination noted the veteran reporting hearing voices since 
1991 in service, a February 1998 report noted the veteran has 
been hearing voices since childhood.  The veteran has also 
reported being in combat, which is not shown by the evidence, 
as well as suffering a severe head injury with loss of 
consciousness in service, which is also not supported by the 
evidence of record.  In light of the inconsistencies in the 
veteran's contentions and the absence of any evidence 
pertaining to a head injury or psychiatric symptoms in his 
service medical records, the Board finds the veteran's 
statements as to the onset of his psychiatric symptoms not 
credible.  Thus, any opinion based upon such history is not 
probative.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(a medical opinion that is based on the veteran's recitation 
of medical history and unsupported by clinical findings is 
not probative); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).

As the service medical records fail to reveal a psychiatric 
disorder or head injury during active service, and the 
competent evidence fails to reveal any treatment or diagnosis 
of a psychosis until 1994, more than one year following 
discharge from service, service connection for an acquired 
psychiatric disorder is denied.  

Diabetes Mellitus

Turning to the issue of service connection for diabetes 
mellitus, including as the residual of exposure to Agent 
Orange, the Board notes that where a veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, exposure to herbicide will be 
presumed.  38 C.F.R. § 3.307(6)(iii).  For a veteran exposed 
to an herbicide agent during active military, naval, or air 
service, Type II diabetes mellitus shall be service 
connected, even though there is no record of such disease 
during service.  38 C.F.R. § 3.309(e) (2004).  This disease 
shall become manifest to a degree of 10 percent or more any 
time after service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2004). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004). 

In the present case, service medical records, including a 
service separation examination of September 1991, are 
entirely negative for evidence of diabetes mellitus.  In 
fact, the earliest clinical indication of the presence of 
that disorder is revealed by a VA outpatient treatment record 
dated in May 1998, almost seven years following the veteran's 
discharge from service, at which time it was noted that the 
veteran had been asked to mention his diagnosis of diabetes 
to his physician, but had not done so.  Significantly, at no 
time has the veteran's diabetes mellitus been attributed to 
any incident of incidents of his period of active military 
service.  

The veteran argues that his current diabetes, if not directly 
attributable to service, is, in fact, the result of exposure 
to Agent Orange.  However, a review of the record indicates 
that the veteran never, in fact, served in the Republic of 
Vietnam, and his active duty was in 1978.  While based on 
pertinent evidence, the veteran did, apparently, serve in 
support of Operations Desert Shield/Desert Storm, there is no 
indication that, during those operations, he was at any time 
exposed to Agent Orange.  Nor is there any indication that 
the veteran's diabetes, to the extent it currently exists, is 
in any way the result of his service in the Southwest Asia 
Theater of Operations.  Under such circumstances, and absent 
some demonstrated nexus between the veteran's diabetes 
mellitus and his active military service, service connection 
for that disability must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



ORDER

Service connection for an acquired psychiatric disorder, 
including schizophrenia, is denied.

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


